WHATLEY, Judge.
D.W.P. raises two challenges to a condition of his probation. We find merit only in his contention that the probation order should conform to the trial court’s oral pronouncement.
D.W.P. argues, and the state correctly concedes, that the order of disposition should conform to the sentence that the trial court orally pronounced. See Ayers v. State, 651 So.2d 1226 (Fla. 2d DCA 1995). At the sentencing hearing, the trial court announced that, as a condition of his probation, D.W.P. was to have no contact with minor children unless a responsible adult was present. However, the order of disposition only states that D.W.P. is to have no contact with minor children.
Accordingly, we affirm the judgment and remand for the trial court to conform the written sentence to the oral pronouncement. D.W.P. need not be present. See Ayers, 651 So.2d 1226. The sentence is otherwise affirmed.
DANAHY, A.C.J., and FULMER, J., concur.